                       Case 2:20-cv-04204-AB-PJW Document 1-1 Filed 05/08/20 Page 1 of 4 Page ID #:17



                       1       SHANNON R. BOYCE, Bar No. 229041
                               sboyce@littler.com
                       2       LITTLER MENDELSON, P.C.
                               2049 Century Park East
                       3       5th Floor
                               Los Angeles, CA 90067.3107
                       4       Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                       5
                               Attorneys for Defendant
                       6       BROOKDALE EMPLOYEE SERVICES, LLC
                       7
                       8                              UNITED STATES DISTRICT COURT
                       9                            CENTRAL DISTRICT OF CALIFORNIA
                   10                                       WESTERN DIVISION
                   11          MARGOTH SIGUENZA, an                    Case No. 2:20-cv-04204
                               individual,
                   12                                                  ASSIGNED FOR ALL PURPOSES TO
                                              Plaintiff,               JUDGE
                   13
                               v.                                      DECLARATION OF SHANNON R.
                   14                                                  BOYCE IN SUPPORT OF
                               BROOKDALE EMPLOYEE                      DEFENDANT BROOKDALE
                   15                                                  EMPLOYEE SERVICES, LLC’S
                               SERVICES, LLC, a Delaware limited       NOTICE TO FEDERAL COURT OF
                   16          liability company; PHILIPPE DIDIER,     REMOVAL OF CIVIL ACTION
                               an individual; and DOES 1 through 20,   FROM STATE COURT
                   17          inclusive,
                                                                       [28 U.S.C. § 1332, 1441, 1446]
                   18                         Defendant.
                   19
                                                                       Complaint Filed: April 9, 2020 (Los
                   20                                                  Angeles County Superior Court)
                   21                                                  Trial Date:      Not Set
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       Case 2:20-cv-04204-AB-PJW Document 1-1 Filed 05/08/20 Page 2 of 4 Page ID #:18



                       1                           DECLARATION OF SHANNON R. BOYCE
                       2             I, Shannon R. Boyce, hereby declare and state as follows:
                       3             1.     I am an attorney with the law firm of Littler Mendelson, a Professional
                       4       Corporation, attorneys for Defendant Brookdale Employee Services, LLC
                       5       (“Defendant”) in the above-entitled matter. I am duly licensed to practice law in the
                       6       State of California and am one of the attorneys responsible for representing Defendant
                       7       in this action. I have personal knowledge of the following facts, and if called to testify,
                       8       could and would competently testify thereto. I make this declaration in support of
                       9       Defendant’s Notice of Removal of Civil Action to Federal Court under 28 U.S.C.
                   10          sections 1332, 1441, and 1446.
                   11                2.     On April 9, 2020, Plaintiff filed an unverified Complaint for Damages in
                   12          the Superior Court for the State of California, County of Los Angeles, captioned:
                   13          MARGOTH SIGUENZA, an individual v. BROOKDALE EMPLOYEE SERVICES, LLC,
                   14          a Delaware limited liability company; PHILIPPE DIDIER, an individual; and DOES 1
                   15          through 20, inclusive, County of         Los Angeles, Case Number 20STCV13898
                   16          (hereinafter, the “Complaint”). Plaintiff’s Complaint asserts nineteen purported causes
                   17          of action for: (1) discrimination in violation of Gov’t Code §§ 12940, et seq.; (2)
                   18          harassment in violation of Gov’t Code §§ 12940, et seq.; (3) retaliation in violation of
                   19          Gov’t Code §§ 12940, et seq.; (4) failure to prevent discrimination, harassment, and
                   20          retaliation in violation of Gov’t Code § 12940(k); (5) failure to provide reasonable
                   21          accommodations in violation of Gov’t Code §§ 12940, et seq.; (6) failure to engage in
                   22          a good faith interactive process in violation of Gov’t Code §§ 12940, et seq.;
                   23          (7) retaliation in violation of Gov’t Code §§ 12945.2, et seq.; (8) for declaratory
                   24          judgment; (9) wrongful termination in violation of public policy; (10) denial of and
                   25          discrimination based upon the use of sick leave (Labor Code §§ 233, 234, and 246.5);
                   26          (11) retaliation (Labor Code § 98.6); (12) retaliation for disclosing violations of law
                   27          (Labor Code §§ 1102.5, 1102.6); (13) defamation; (14) failure to pay wages (Cal. Labor
                   28          Code §§ 201, 1182.12, 1194, 1194.2); (15) failure to provide meal and rest periods
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          2.
          310.553.0308
                       Case 2:20-cv-04204-AB-PJW Document 1-1 Filed 05/08/20 Page 3 of 4 Page ID #:19



                       1       (Lab. Code §§ 226.7, 512); (16) failure to provide itemized wage statements (Cal. Labor
                       2       Code §§ 226, et seq.); (17) Waiting Time Penalties (Cal. Labor Code §§ 201-203); (18)
                       3       Private Attorney Generals Act; and (19) Unfair Competition (Cal. Bus. & Prof. Code
                       4       §§ 17200, et seq.).
                       5             3.     On April 10, 2020, Plaintiff served Defendant Brookdale Employee
                       6       Services, LLC with a copy of the Complaint, a Summons, Civil Case Cover Sheet, Civil
                       7       Case Cover Sheet Addendum, Notice of Case Assignment, First Amended General
                       8       Order, Voluntary Efficient Litigation Stipulations, and the Alternative Dispute
                       9       Resolution (ADR) Information Package. A true and correct copy of the Complaint and
                   10          the accompanying documents served on Defendant Brookdale Employee Services, LLC
                   11          is attached hereto as Exhibit A.
                   12                4.     On April 13, 2020, Plaintiff filed a proof of personal service. A true and
                   13          correct copy of the proof of service filed by Plaintiff is attached hereto as Exhibit B.
                   14                5.     On April 27, 2020, the Los Angeles Superior Court issued a Notice of Case
                   15          Management Conference. A true and correct copy of the Notice of Case Management
                   16          Conference is attached hereto as Exhibit C.
                   17                6.     On May 7, 2020, Defendant filed an Answer to Plaintiff’s Complaint with
                   18          the Los Angeles Superior Court. A true and correct copy of Defendant’s Answer is
                   19          attached hereto as at Exhibit D.
                   20                7.     On May 8, 2020, Defendant filed a peremptory challenge pursuant to
                   21          California Code of Civil Procedure section 170.6. Consistent with the Los Angeles
                   22          County Superior Court’s COVID-19 guidance, the peremptory challenge was filed via
                   23          the drop box at the Stanley Mosk courthouse. No conformed copy has been returned as
                   24          of the date of this filing. The Declaration of Shannon Boyce in Support of Defendant’s
                   25          Motion for Peremptory Disqualification was accepted for efiling. Attached as Exhibit
                   26          E is a true and correct copy of Defendant’s Motion for Peremptory Disqualification and
                   27          Declaration of Shannon Boyce in support thereof.
                   28                8.     The documents attached hereto as Exhibits A through E constitute all
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         3.
          310.553.0308
                       Case 2:20-cv-04204-AB-PJW Document 1-1 Filed 05/08/20 Page 4 of 4 Page ID #:20



                       1       process, pleadings, or orders related to this case that were filed and/or served upon
                       2       Defendant or filed or received in the State Court Action. To Defendant’s knowledge,
                       3       no further process, pleadings or orders related to this case have been filed in Placer
                       4       County Superior Court. The attachments thereby satisfy the requirements of 28 U.S.C.
                       5       § 1446.
                       6                9.        Following the filing of Defendant’s Notice of Removal in the United States
                       7       District Court for the Central District of California, Western Division, I will arrange for
                       8       notice of such filing to be given to Plaintiff’s counsel of record, and for a copy of the
                       9       Notice of Removal to be filed with the Clerk of the Los Angeles County Superior Court.
                   10                   I declare under penalty of perjury pursuant to the laws of the United States of
                   11          America and the State of California that the foregoing is true and correct.
                   12
                   13          Dated: May 8, 2020
                   14
                                                                               /s/ Shannon R. Boyce
                   15                                                          SHANNON R. BOYCE
                   16
                   17          4853-1014-4444.1 051918.1368

                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                              4.
          310.553.0308
